Citation Nr: 0516894	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-00 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from January 1978 to November 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

This case was Remanded by the Board in April 2004 and is now 
before the Board for final appellate consideration.  


FINDING OF FACT

The medical evidence shows that the veteran has Level II 
hearing in his right ear and Level IX hearing in his left 
ear.  


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.85, Code 6100, 
and 4.86 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in June 
2004.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In addition to the explicit VCAA notice, VA 
notified the veteran what information and evidence was needed 
to substantiate this claim for an increased rating.  For 
example, by virtue of the rating decision on appeal, the 
statement of the case, and the supplemental statements of the 
case, he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the October 2003 
supplemental statement of the case.  

Finally, with respect to element (4), the Board notes that 
the RO's June 2004 letter contained a specific request that 
the veteran send any evidence to VA in his possession that 
pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Although the veteran was not 
provided with proper VCAA notice prior to the initial 
decision in this case, he still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done, as discussed above.  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2004 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the case was readjudicated and an 
additional supplemental statement of the case was provided to 
the veteran in March 2005.  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

Ratings for bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, VA's rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Percent 
discrimi
n-ation
Puretone threshold average 

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

			    Numeric Designations - Table VI


Puretone Threshold Average

0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

Numeric Designations Based Solely
on Puretone Threshold Average -
Table VIa



XI
100











X
90
80










IX
80
70
60









VII
I
70
60
50
50







Bett
er
VII
60
60
50
40
40






ear
VI
50
50
40
40
30
30






V
40
40
40
30
30
20
20





IV
30
30
30
20
20
20
10
10




III
20
20
20
20
20
10
10
10
0



II
10
10
10
10
10
10
10
0
0
0


I
10
10
0
0
0
0
0
0
0
0
0


XI
X
IX
VII
I
VII
VI
V
IV
III
II
I


Poorer ear
				Percentage evaluation  - Table VII

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).  

On an authorized audiological evaluation in July 2002, pure 
tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
10
65
85
90
63
Left
25
95
95
95
78

Speech audiometry revealed speech discrimination ability of 
92 percent in the right ear and of 44 percentage in the left 
ear.  

On an authorized audiological evaluation in January 2005, 
pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
10
65
85
90
63
Left
25
95
95
100
78

Speech audiometry revealed speech discrimination ability of 
92 percent in the right ear and of 56 percent in the left 
ear.  

On review of the July 2002 VA audiometric data, it is 
apparent that the pure tone thresholds for the veteran's left 
ear meet the criteria for "exceptional patterns of hearing 
impairment," as contemplated by § 4.86(b).  Applying the 
procedures set forth in that section results in numeric 
designations of Level VII hearing using Table VIa and Level 
IX hearing using Table VI.  Next, elevating the higher result 
to the next higher level results in a determination of Level 
X hearing for the veteran's left ear.  

Applying the standard provisions of 38 C.F.R. § 4.85(b) to 
the thresholds for the veteran's right ear results in Level 
II hearing for that ear.  Using Table VII, then, leads to a 
determination of a 10 percent rating based on the July 2002 
audiometric data.  

The pure tone thresholds obtained on the January 2005 
audiometric examination likewise indicate that § 4.86(b) is 
applicable for the veteran's left ear.  Pursuant to that 
section, a numeric designation of Level IX hearing is 
obtained for the left ear.  Similarly, a numeric designation 
of Level II hearing is obtained for the right ear.  Applying 
those findings to Table VII again leads to a 10 percent 
rating for the veteran's service-connected bilateral hearing 
loss.  

The veteran has submitted statements by two family members 
regarding the fact that they have to talk very loud for the 
veteran to be able to hear them.  

At a personal hearing in September 2003, the veteran 
testified that he wore a VA-supplied hearing aid in each ear, 
but that it was still very hard for him to hear everyday 
speech and many other noises, particularly while driving.  He 
stated that his hearing loss had no impact on his employment 
because he was self-employed.  

While the Board is cognizant that the veteran's hearing loss 
may have a significant effect on his daily life, we are bound 
by the law and regulations in determining the proper rating 
for his disability.  As noted above, the assigned evaluation 
is determined by mechanically applying the rating criteria to 
certified test results.  

A 10 percent rating is currently in effect for the veteran's 
bilateral hearing loss.  However, because the results of both 
recent VA audiometric examinations indicate that a 10 percent 
rating is appropriate, no higher schedular evaluation may be 
assigned.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of his hearing loss since his separation from 
service.  Neither does the record reflect marked interference 
with employment.  He has submitted no evidence of excessive 
time off from work due to the disability or of concessions 
made by his employer because of his hearing loss.  There 
simply is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

An increased rating for bilateral hearing loss, currently 
evaluated 10 percent disabling, is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


